Citation Nr: 0828989	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  99-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
strain with degenerative joint disease, currently evaluated 
as 40 percent disabling.
	
2.  Entitlement to an extraschedular rating greater than 40 
percent for lumbar strain with degenerative joint disease.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1980 to April 
1992.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
sought on appeal.  
	
This case arises from a long procedural history.  In November 
1994, the veteran was originally awarded service connection 
for her back disability, and assigned a 20 percent rating.  
That decision was not appealed and became final. See, 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In August 1998 VA received the veteran's claim for an 
increased rating.  The claim was denied in a September 1998 
rating decision, and the present appeal ensued.  In the 
meantime, a claim for TDIU was also raised.  In September 
2000 the Board received these claims, and remanded them back 
to the RO for further development.

In a June 2001 rating decision, the veteran's rating was 
staged and increased to 40 percent from October 2000, and the 
claim for TDIU was denied.  In May 2002 the matter was 
returned to the Board.  The Board, and the RO in implementing 
the Board's decision, awarded the 40 percent rating back to 
the date of the veteran's August 1998 increased rating claim 
(eliminating the staged ratings for purposes of this appeal), 
and denied both an evaluation in excess of 40 percent and the 
veteran's TDIU claim.

The Board's May 2002 was vacated by the United States Court 
of Appeals for Veterans Claims (Court) in December 2002.  
Upon it subsequent receipt of the matter, the Board remanded 
the claims twice again, in July 2003 and June 2005.

In March 2006 the Board decided the matters on appeal once 
again.  The increased rating and TDIU claims were denied, and 
the Board found that in the December 2002 Joint Motion, the 
Court had set the matter of entitlement to extraschedular 
consideration before the Board as part of the instant appeal.  
The Board remanded this issue.  The veteran appealed the 
Board's decision to the Court.

In August 2007 the Court vacated the increased rating and 
TDIU claims that were decided by the Board in March 2006.  
The issue of extraschedular consideration was not before the 
Court because it was, and is at present, still in remand 
status from the Board's March 2006 remand of that issue.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A remand is necessary in order to comply with the parties' 
Joint Motion for Partial Remand as ordered by the Court in 
August 2007.

The Court vacated the Board's March 2006 decision on the 
issue of TDIU due to a Stegall violation.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court found that in the 
Board's June 2005 remand, the last remand prior to this 
decision, the RO had been specifically instructed to obtain 
an opinion "as to the impact of the veteran's lumbosacral 
spine upon her vocational pursuits."  While a VA examination 
was conducted pursuant to this remand in October 2005, the 
examiner failed to include this requested opinion.  In the 
parties' August 2007 Joint Motion, it was found that a 
Stegall violation occurred when the Board decided the 
veteran's TDIU claim in March 2006 in the absence of this 
requested opinion.  In consequence, the Court ordered full 
compliance with the Board's June 2005 remand instructions 
prior to the Board's readjudication of this claim.  
Accordingly, a VA examination, as detailed in the Board's 
June 2005 Remand, must be afforded to the veteran.

As to the increased rating claim for the veteran's back, the 
Board finds that the VA examination required above will be 
useful in adjudicating this claim as the last VA examination 
is now dated from nearly three years ago.  The Board will 
readjudicate this issue when the current status of the 
veteran's back disability has been ascertained by the VA 
examiner.  In addition, the Board calls attention to the 
Court's recent decision in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), which pertains to 
increased rating claims.  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the VCAA letters of record 
do not contain the level of specificity set forth in Vazquez-
Flores and that a remand in this regard is required.  With 
particular regard to the second element of Vazquez described 
above, the Board notes that the regulations pertaining to the 
spine have changed twice during the pendency of this appeal.  
As such the notice letter should also advise the veteran of 
the provisions of all three versions of the regulations.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter that advises the veteran of the 
information or evidence needed to 
establish an increased rating claim 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as follows:
(i). notify the veteran that she 
must provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on her employment and 
daily life
        (ii). provide the veteran with all 
three versions of the rating criteria 
pertaining to the spine (the version in 
effect prior to September 23, 2002, the 
version effective September 23, 2002, and 
the current version of the regulations). 
The veteran should be advised of the 
effective dates of each of these sets of 
criteria.  
 (iii).  notify the veteran that 
should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes; and
(iv).  provide the veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.	 Schedule the veteran for a VA 
examination for 
compensation purposes in order to 
determine the current nature and severity 
of her lumbosacral spine disabilities. 
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's lumbosacral spine disability 
and any associated pain with a full 
description of the effect of the 
disability upon her ordinary activities. 
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present. 
Determinations on whether the veteran 
exhibits pain with use of the lumbosacral 
spine should be noted and described. If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis. If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided. The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
lumbosacral spine upon her vocational 
pursuits.

The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal and other back disorders. 
See Dudnick v. Brown, 10 Vet. App. 79 
(1997). Send the claims folder to the 
examiner or examiners for review. The 
examination report should specifically 
state that such a review was conducted.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate her claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




